

115 HRES 225 IH: Expressing the sense of the House of Representatives on Trumpcare, also known as the American Health Care Act of 2017.
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 225IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Mr. Kildee submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives on Trumpcare, also known as the American
			 Health Care Act of 2017.
	
 Whereas the Patient Protection and Affordable Care Act has made great strides in ensuring that health care is affordable, accessible and attainable for all Americans;
 Whereas Trumpcare, also known as the American Health Care Act of 2017, threatens to undo all of the gains made by the Patient Protection and Affordable Care Act;
 Whereas under Trumpcare, the non-partisan Congressional Budget Office estimates that 24 million Americans will lose health care coverage by 2026;
 Whereas under Trumpcare, individuals and families will be forced to pay higher costs for worse care;
 Whereas under Trumpcare, older Americans will be forced to pay premiums five times higher than what others will pay for health care coverage;
 Whereas Trumpcare would steal from part A of the Medicare program, reducing Medicare Hospital Insurance Trust Fund revenues by $117 billion between 2017 and 2026, hurting older Americans;
 Whereas under Trumpcare, $880 billion will be cut from Medicaid over the next ten years, causing 14 million Americans to be uninsured; and
 Whereas under Trumpcare, the 400 wealthiest Americans will receive a new $7 million tax break each year: Now, therefore, be it
	
 That the House of Representatives— (1)supports efforts to ensure access to quality and affordable health care for all Americans; and
 (2)rejects any effort to take away the health care from Americans. 